DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3
The phrase “a flow path in the conduit is completely filled with plates” is unclear.  If path is “completely filled with plates” then it is unclear how there can be any fluid flow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rizzie (US 4,660,587).
Rizzie teaches a method of controlling fluid flow.  Plates (16, 20, 30, 30’, 34, 44, 46, 48, 50) are in a flow path of a conduit (10).  The plates are positioned in a retainer (42), and the retainer is joined to an internal surface of the conduit (e.g., col. 4, lines 40-46).  The plates have a same width.  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reavis (US 5,415,223).
Reavis teaches a method of controlling fluid flow.  A first plate (60) is installed in a flow path of a conduit (40).  The first plate can be interchanged with a second plate (60) which has a different fluid flow characteristic (e.g., col. 4, lines 11-24).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reavis (US 5,415,223).
Reavis teaches a method of controlling fluid flow.  Plates (50, 60) are installed in a flow path of a conduit (40). 
 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilldale ("Installation of impact plates to continuously measure bed load: Elwha River, Washington, USA", Journal of Hydraulic Engineering 141, no. 3 (2015): 06014023).

A “conduit” can be defined as a natural or artificial channel through which fluid is conveyed.  Note https://www.merriam-webster.com/dictionary/conduit.  Thus, a river constitutes a conduit in Hilldale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rizzie (US 4,660,587) as applied to claim 4 above, and further in view of either Nakada (JP 10-221477) or Marquino (US 2012/0063560), and also Bierend (US 2,224,664) and Garner (US 2014/0033760).
Nakada discloses a PCCS system comprising an upper manifold (20), a lower manifold (22), and tubes (21).  Marquino discloses a PCCS system (50) comprising an upper manifold (Figure 1), a lower manifold (53), and tubes (52). Nakada’s tubes and Marquino’s tubes provide a flow path between the upper and the lower manifolds.  Implementation of Rizzie’s control flow method in a PCCS system, as suggested by 
Bierend shows that it is well known to use a tongue (8, 10) and groove (5) arrangement to support a plate (2).  Further modification of Rizzie to have included a conventional tongue and groove arrangement to support a plate, as suggested by Bierend, would have been obvious to one of ordinary skill in the art.
Rizzie discloses that plates of various shapes can be rearranged as needed to provide fine tuning of the flow distribution (e.g., col. 5, lines 44-45 and 57-62), including corrugated shape (e.g., col. 5, lines 38-42).  Garner shows that it is well known to use a chevron plate (U, V) to direct flow of fluid [0042].  Furthermore, the skilled artisan would recognize that a chevron plate is similar to a corrugated plate.  Further modification of Rizzie to have included a flow-directing chevron plate, as suggested by Garner, to provide further ability to fine tune the flow distribution, would have been obvious to one of ordinary skill in the art.  Also, additional modification of Rizzie to have arranged the various-shaped plates in positions that optimize the fine tuning of the flow distribution would have been obvious to one of ordinary skill in the art.
The result of the modifications to Rizzie would have been predictable to the skilled artisan.

Additional Comments
Suggested claim 1:


A method of controlling fluid flow in a system,
the system comprising:
a conduit, 
wherein the conduit comprises an upper manifold configured to receive fluid flow in a nuclear power plant, 
wherein the upper manifold includes a fluid inlet;
a lower manifold configured to receive a cooled and condensed fluid flow;
a plurality of tubes providing a flow path between the upper and lower manifolds, 
wherein the plurality of tubes are configured to be surrounded by a heat sink to convert the fluid flow into the cooled and condensed fluid flow in the plurality of tubes;
a retainer configured to rigidly join to an internal wall of the conduit; and
a plurality of plates, 
wherein the plurality of plates are all configured to removably, directly join to the retainer, 

wherein the plurality of plates include a chevron plate positioned in a center of the upper manifold, and
wherein the plurality of plates include at least one of a solid flat plate, a perforated flat plate, and a spacing plate,
the method comprising: 
installing a first plate of the plurality of plates in a flow path in the conduit; and
installing a second plate of the plurality of plates in the flow path in the conduit, 
wherein the first plate and the second plate have different fluid flow characteristics.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646